                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     SAN JOSE TENANTS ASSOCIATION,                       Case No. 18-CV-06800-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER STAYING CASE
                                  14             v.

                                  15     CITY OF SAN JOSE,
                                  16                    Defendant.

                                  17

                                  18          On October 4, 2018, the Court granted Defendant’s motion to dismiss without prejudice in

                                  19   the case Hotop et al v. City of San Jose, et al (18-CV-2024-LHK) (“Hotop”). See 18-CV-2024-

                                  20   LHK, Dkt. No. 36. On October 11, 2018, the Hotop plaintiffs filed a notice of their intent not to

                                  21   amend the FAC pursuant to the Court’s October 4, 2018 Order and instead indicated their intent to

                                  22   stand on the FAC. Id., Dkt. No. 38. Accordingly, the Court dismissed the Hotop plaintiffs’ FAC

                                  23   with prejudice and directed the Clerk to enter judgment in favor of Defendant and to close the file.

                                  24   Id., Dkt. No. 39. On October 15, 2018, the Hotop plaintiffs filed a notice of appeal. Id., Dkt. No.

                                  25   40.

                                  26          On December 14, 2018, Defendant filed an administrative seeking to relate the instant case

                                  27   (“San Jose Tenants Association”) to the Hotop case. See 18-CV-2024-LHK, Dkt. No. 44.

                                  28                                                     1
                                       Case No. 18-CV-06800-LHK
                                       ORDER STAYING CASE
                                   1   Defendant’s motion explained that the complaints filed in San Jose Tenants Association and

                                   2   Hotop were filed by the same counsel and were nearly verbatim copies of each other, and that both

                                   3   challenged the same Rent Registry provisions of the City’s Apartment Rent Ordinance and alleged

                                   4   the same violations of the United States Constitution. See id. at 2. In addition, Defendant also

                                   5   articulated that the two actions concern “substantially the same . . . property, transaction, or

                                   6   event,” and “[i]t appears likely that there will be unduly burdensome duplication of labor and

                                   7   expense or conflicting results in the cases are conducted before different Judges.” Id. (quoting

                                   8   Civil L.R. 3-12). Plaintiffs did not oppose.

                                   9          Accordingly, on December 20, 2018, the Court granted Defendant’s motion and related the

                                  10   instant San Jose Tenants Association case to the Hotop case. See 18-CV-2024-LHK, Dkt. No. 45;

                                  11   ECF No. 13. As a result, on December 20, 2018, the Clerk’s office reassigned the instant San Jose

                                  12   Tenants Association case to the undersigned. ECF No. 14.
Northern District of California
 United States District Court




                                  13          Now that the instant San Jose Tenants Association case has been related to Hotop and

                                  14   reassigned to the undersigned, the Court STAYS the instant San Jose Tenants Association case

                                  15   pending resolution of the appeal in Hotop. The San Jose Tenants Association case complaint was

                                  16   filed on November 9, 2018. ECF No. 1. There has been no initial case management conference or

                                  17   activity in the instant case. Moreover, the same Plaintiff’s counsel in Hotop chose not to litigate in

                                  18   district court and chose instead to seek immediate appeal of this Court’s dismissal order.

                                  19   Resolution of Hotop’s appeal will help to simplify the issues and questions of law in the instant

                                  20   related San Jose Tenants Association case. Therefore, the Court finds that “the hardship or

                                  21   inequity which a party may suffer in being required to go forward, and the orderly course of

                                  22   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law

                                  23   which could be expected to result from a stay” weigh strongly in favor of a stay. CMAX, Inc. v.

                                  24   Hall, 300 F.2d 265, 268 (9th Cir. 1962).

                                  25          The Clerk shall administratively close the file. This is an internal administrative procedure

                                  26   that does not affect the rights of the parties. The parties shall jointly alert the Court immediately of

                                  27   any Ninth Circuit ruling in the Hotop case.

                                  28                                                      2
                                       Case No. 18-CV-06800-LHK
                                       ORDER STAYING CASE
                                   1

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: December 20, 2018

                                   5                              ______________________________________
                                                                  LUCY H. KOH
                                   6                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                              3
                                       Case No. 18-CV-06800-LHK
                                       ORDER STAYING CASE
